     Case 3:20-cv-00271-MMD-WGC Document 47 Filed 06/08/20 Page 1 of 5



 1    Adam D. Hosmer-Henner, Esq. (NSBN 12779)
      Lucas Foletta, Esq. (NSBN 12154)
 2    McDONALD CARANO LLP
      100 W. Liberty, 10th Floor
 3    Reno, NV 89501
      Tel: 775 788 2000
 4    ahosmerhenner@mcdonaldcarano.com
      lfoletta@mcdoanldcarano.com
 5
      Attorneys for Plaintiffs
 6    Fair Maps Nevada PAC, Sondra Cosgrove,
      Douglas Goodman, and Robert MacDonald
 7

 8                             UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10    FAIR MAPS NEVADA, a Nevada political            Case No.: 3:20-cv-00271-MMD-WGC
      action committee, SONDRA COSGROVE,
11    DOUGLAS GOODMAN, and ROBERT
      MACDONALD,                                      JOINT MOTION TO APPROVE CONSENT
12                                                    DECREE

13           Plaintiffs,

14           v.

15    BARBARA CEGAVSKE, in her official
      capacity as Nevada Secretary of State,
16    JOSEPH P. GLORIA, in his official capacity
      as Clark County Registrar of Voters, DEANNE
17    SPIKULA, in her official capacity as Washoe
      County Registrar of Voters, KRISTINA
18    JAKEMAN, in her official capacity as Elko
      County Clerk, SADIE SULLIVAN, in her
19    official capacity as Lander County Clerk,
      LACEY DONALDSON, in her official
20    capacity as Pershing County Clerk-Treasurer,
      VANESSA STEVENS, in her official capacity
21    as Storey County Clerk-Treasurer, NICHOLE
      BALDWIN, in her official capacity as White
22    Pine County Clerk, SANDRA MERLINO, in
      her official capacity as Nye County Clerk,
23    TAMMI RAE SPERO, in her official capacity
      as Humboldt County Clerk, KATHY LEWIS,
24    in her official capacity as Douglas County
      Clerk-Treasurer, LINDA ROTHERY, in her
25    official capacity as Churchill County Clerk-
      Treasurer, LACINDA ELGAN, in her official
26    capacity as Esmeralda County Clerk-Treasurer,
      LISA C. LLOYD, in her official capacity as
27    Lincoln County Clerk, LISA HOEHNE, in her
      official capacity as Eureka County Clerk,
28    CHRISTOPHER NEPPER, in his official
     Case 3:20-cv-00271-MMD-WGC Document 47 Filed 06/08/20 Page 2 of 5



 1    capacity as Mineral County Clerk-Treasurer,
      NIKKI BRYAN, in her official capacity as
 2    Lyon County Clerk-Treasurer, and AUBREY
      ROWLATT, in her official capacity as Carson
 3    City Clerk-Recorder,

 4
             Defendants.
 5

 6           Plaintiffs Fair Maps Nevada, Sondra Cosgrove, Douglas Goodman and Robert

 7    MacDonald, by and through their undersigned counsel, and Defendants Secretary of State Barbara

 8    Cegavske, Clark County Registrar of Voters Joseph P. Gloria, Washoe County Registrar of Voters

 9    Deanna Spikula, Elko County Clerk Kristina Jakeman, Lander County Clerk Sadie Sullivan,

10    Pershing County Clerk-Treasurer Lacey Donaldson, Storey County Clerk Vanessa Stevens, White

11    Pine County Clerk Nichole Baldwin, Nye County Clerk Sandra Merlino, Humboldt County Clerk

12    Tammie Rae Spero, Douglas County Clerk-Treasurer Kathy Lewis, Churchill County Clerk-

13    Treasurer Linda Rothery, Esmeralda County Clerk-Treasurer Lacinda Elgan, Lincoln County

14    Clerk Lisa C. Lloyd, Eureka County Clerk Lisa Hoehne, Mineral County Clerk-Treasurer

15    Christopher Nepper, Lyon County Clerk-Treasurer Nikki Bryan and Carson City Clerk-Recorder

16    Aubrey Rowlatt (“Defendants”) submit this Joint Motion to Approve Consent Decree (“Motion”).

17    Intervenors Rev. Leonard Jackson and Nevada Resort Association PAC (“Intervenors”) have not

18    joined this Motion.

19           On May 20, 2020, the Court granted in part and denied in part Plaintiffs’ Motion for

20    Preliminary Injunction (ECF 2), concluding that NRS 295.056(3) is unconstitutional as applied to

21    Plaintiffs. (ECF 44, Order at 32-33.) In the Order, the Court indicated that the “parties can work

22    out a reasonable accommodation” to ensure Plaintiffs’ constitutional rights are preserved. (Id. at

23    28, n. 20.) Following issuance of the Order, Plaintiffs and Defendants conferred and reached

24    agreement on such an accommodation. The terms of the accommodation are reflected in the

25    attached Consent Decree (Exhibit A).

26           Plaintiffs and Defendants jointly request that the Court approve the attached Consent

27    Decree. The terms of the Consent Decree are in the best interests of justice in light of the

28    constitutional issues at stake in the instant litigation. Expeditious entry of this Consent Decree


                                                      2
     Case 3:20-cv-00271-MMD-WGC Document 47 Filed 06/08/20 Page 3 of 5



 1    avoids continued litigation and concomitant uncertainty around the November election.

 2    Accordingly, Plaintiffs and Defendants ask this Court to grant the Motion and approve the Consent

 3    Decree.

 4

 5    Dated: June 9, 2020

 6    FOR DEFENDANTS:                                     FOR PLAINTIFFS:
 7     NEVADA STATE ATTORNEY                          MCDONALD CARANO LLP
       GENERAL’S OFFICE
 8
       By: /s/ Gregory Zunino                        By: /s/ Adam Hosmer-Henner
 9       Gregory Zunino, Esq.                          Adam D. Hosmer-Henner, Esq.
         Craig Newby, Esq.                             Lucas Foletta, Esq.
10       Benjamin Johnson, Esq.                        100 W. Liberty, 10th Floor
         100 N. Carson Street                          Reno, NV 89501
11       Carson City, NV 90701                         Tel: 775 788 2000
         gzunio@ag.nv.gov                              ahosmerhenner@mcdonaldcarano.com
12       cnewby@ag.nv.gov                              lfoletta@mcdoanldcarano.com
         bjohnson@ag.nv.gov
13                                                    Counsel for Plaintiffs
       Counsel for Barbara Cegavske
14

15     CLARK COUNTY DISTRICT
       ATTORNEY’S OFFICE
16
       By:/s/ Mary Anne M. Miller
17       Mary-Anne M. Miller
         500 S. Grand Central Parkway, 5th Floor
18       P.O. Box 552215
         Las Vegas, NV 89155-2215
19       Mary-Anne.Miller@ClarkCountyDA.com
20     Counsel for Joseph P. Gloria
21     WASHOE COUNTY DISTRICT
       ATTORNEY’S OFFICE
22
       By:   /s/ Herbert B. Kaplan
23       Herbert B. Kaplan, Esq.
         Wade Carner, Esq.
24       One South Sierra Street
         Reno, NV 89501
25       hkaplan@da.washoecounty.us
         wcarner@da.washoecounty.us
26
       Counsel for Deanne Spikula
27

28


                                                     3
     Case 3:20-cv-00271-MMD-WGC Document 47 Filed 06/08/20 Page 4 of 5



 1     MARQUIS & AURBACH

 2     By:/s/ Brian Hardy
         Craig R. Anderson, Esq.
 3       Brian Hardy
         10001 Park Run Drive
 4       Las Vegas, NV 89145
         canderson@marquisaurbach.com
 5       bhardy@maclaw.com

 6     Counsel for Kristina Jakeman, Sadie
       Sullivan, Vanessa Stevenson, Nichole
 7     Baldwin, Sandra Merlino, Tammy Rae
       Spero, Kathy Rothery, Kathy Lewis, Lacinda
 8     Elgan, Lisa Llyod, Lisa Hoehne, Christopher
       Nepper, Nikki Bryan, and Lacey Donaldson
 9
       CARSON CITY DISTRICT ATTORNEY’S
10     OFFICE

11     By:   /s/ Jason D. Woodbury
         Jason D. Woodbury
12       Carson City District Attorney's Office
         885 E. Musser St Suite 2030
13       Carson City, NV 89701
         JWoodbury@carson.org
14
       Counsel for Aubrey Rowlatt
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     4
     Case 3:20-cv-00271-MMD-WGC Document 47 Filed 06/08/20 Page 5 of 5



 1                                    INDEX OF EXHIBITS

 2
                                                                 NUMBER OF
 3       EXHIBIT #                     DESCRIPTION
                                                                   PAGES
             A       Consent Decree                                  6
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              5
